DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 10/27/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Specification
4.	The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “In the motor control apparatus according to the present disclosure, the high-pole-number controller and the low-pole-number controller may calculate, based on the operating sate of the electric motor.” line 25 page 5, lines 23 and 26 page 6.
Claim Objections
5.	Claim 2 and 3 are objected to because of the following informalities:  the limitation “operating sate” should read as follow, operating state.
Reasons for Allowance 
6.	The examiner is satisfied that the prior art has been fully developed and claims 1-14 are allowable. The following is an examiner's statement of reasons for allowance: 

The closet references to the present invention are believed to be as follows: Hidaka et al. (US 20170366129 A1). Hidaka et al. disclose a pole-number-changing rotary electric machine wherein the control unit controls current phases of the current flowing through the stator coils such that a current phase degree of freedom, which is a number of current phases per pole pair controllable by the n-group inverter, is equal to a number of groups n×a number of phases m/2 at the time of high polarity driving and the number of groups n×the number of phases m at the time of low polarity driving, where the number of groups n is a multiple of 4 and the number of phases m is a natural number of 3 or more and relatively prime to the number of groups n.
The references of the record taken alone or in combination, fail to teach or suggest at least the feature cited in independent claim wherein the motor control apparatus comprising a high-pole-number controller that generates a voltage command for high-pole-number drive of the electric motor, where the number of poles of the electric motor is larger, and controls operation of the electric motor under the high-pole-number drive; a low-pole-number controller that generates a voltage command for low-pole-number drive of the electric motor, where the number of poles of the electric motor is smaller, and controls operation of the electric motor under the low-pole-number drive; and a priority pole-number determiner that determines which one of the high-pole-number drive and the low-pole-number drive is to be given priority during switching between the high-pole-number drive and the low-pole-number drive, wherein during the 
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
Objection to the specification.
Objection to claims 2-3.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846